         Case 1:19-cv-10034-AJN Document 22 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                             4/15/2020
SOUTHERN DISTRICT OF NEW YORK


  Lauren Joy Fleishman,

                        Plaintiff,
                                                                   19-cv-10034 (AJN)
                 –v–
                                                                         ORDER
  Alfalfa Studio LLC,

                        Defendant.


ALISON J. NATHAN, District Judge:

       An initial pretrial conference in the above-captioned action is scheduled for April 21,

2020. Dkt. No. 21. The parties were instructed to submit via ECF a proposed case management

plan and joint letter no later than seven days before the conference, or April 14, 2020. Dkt. No.

21. The Court has not yet received the required documents. The parties are therefore ordered to

submit their case management plan and joint letter no later than 5:00 p.m. on April 17, 2020.

       The Court further advises the parties that the proceeding will be conducted by

teleconference and will provide instructions on how to dial-in in advance of the conference.




       SO ORDERED.

               15 2020
 Dated: April ____,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
